Title: To Thomas Jefferson from James Swan, 3 September 1789
From: Swan, James
To: Jefferson, Thomas



Rue de Bourbon F. St. G. No. 161. 3 Sepr 1789.

Having, Sir, by some considerable losses become indebted several thousand pounds, and money being so very scarce in America, my first object has been, since my arrival in Europe, to raise as much money as should discharge those debts, by depositing a certain quantity of Certificates, of the Debt of the United States, in order to prevent my being obliged to Sacrifice 50/ of my families Estate, to raise 10/. My aim has always been to deposit (not to Sell) those Certificates as a Security, still holding the property in me, in preferance to selling and thereby leting foreigners become holders. This I tho’t I had effected in Brabant by agreeing to a deposit of two for one, untill this morning, when I received a Letter from my correspondants, that at the request of the Lenders they had written to Paris to know the value of the funds, that their friends wrote them they had enquired of you, and that your answer was, that the American funds were of no great Stability; which has for the present destroyed the Loan. That you and every friend to america, where honor, Credit, and necessity urges not to the contrary, are right in being opposed to these funds becoming the property of Europeans, I think, and therefore you discourage every thing of  that sort: but Sir, when you know that this is a Loan, circumstanced as I have mentioned, and that the property still rests in me as Mortgagor redeemable in Eight years, I hope you’l think more favorably of it, and be actuated to give me a Letter or some other writing upon the Solidity of that Security during that length of time for half the amount, which may still promote my views without doing the least violance to your principles; for which purpose, I beg permission to have the honor to see you to morrow Morning between 8. and 9 o’Clock. I am very Respectfully and with a perfect consideration & esteem Sir Your most obd & very huml St.,

Jam. Swan

